EXHIBIT F Joint Filing Agreement The persons named below hereby agree to the joint filing on behalf of each of them of a Schedule 13D, dated April 3, 2013 (including amendments thereto) with respect to the common stock of AGCO Corporation.This Joint Filing Agreement shall be filed as an exhibit to such Schedule 13D. [Signature page follows] TRACTORS AND FARM EQUIPMENT LIMITED, by: /s/ Mallika Srinivasan Name: Mallika Srinivasan Title: Chairman TAFE MOTORS AND TRACTORS LIMITED, by: /s/ Mallika Srinivasan Name: Mallika Srinivasan Title:
